Gunby, J.
Any creditor of a succession who has a judgment or an acknowledged claim, can apply to the Judge for an order to sell property; a claim formally acknowledged by an administrator of a succession is imprescriptible as long as the succession is under administration. 33 An. 308; Marcade on Prescription, p. 125.
2. .Under C. P. 987 and 990, a creditor must obtain a sale to pay his debt concurrently with the other creditors of the succession ; an order to sell enough property of the succession to pay the debt of claimant is illegal. 28 An. 804.
3. A creditor cannot have the order to sell directed to the sheriff; the Judge must direct that sales of succession property be made by the administrator in all cases, except where the administrator himself asks that the sheriff be directed to make the sale. This view reconciles C. C. 1171 with Section 18 R. S. The *44administrator has the right to make all succession sales or to choose the officer who shall make them.